UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 06-6844




In Re:   RODNEY H. WILLIAMS,




                                                       Petitioner.



                   On Petition for Writ of Error
                        (2:01-cr-00231-RAJ)


Submitted: June 15, 2006                      Decided: June 21, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney H. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney H. Williams petitions for a writ of error pursuant

to 28 U.S.C. § 1651(a) (2000) and Rule 60(b) of the Federal Rules

of Civil Procedure.      Williams claims the July 29, 2003, opinion

issued in his direct appeal relied upon perjurous statements in the

record.   Because Williams does not have a right to the relief

sought, we deny relief.       Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of error.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -